PER CURIAM.
At issue is whether the trial court erred in denying a motion to strike a claim filed beyond the statutory time provided for the filing of claims against an estate. There is no dispute that the claim was untimely filed. Section 733.702, Florida Statutes (1977). Generally, absent the existence of certain recognized exceptions, a claim is barred unless timely filed. North v. Culmer, 193 So.2d 701 (Fla. 4th DCA 1967). No exception is demonstrated in the record here. Accordingly, the order of the trial court is reversed and this cause is remanded with directions for further proceedings consistent herewith.
ANSTEAD, MOORE and BERANEK, JJ., concur.